DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I directed to claims 1-14 in the reply filed on 11/02/21 is acknowledged.
Claims 15-20 have been withdrawn from further consideration. Claims 1-14 are pending for examination. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wallace, US 6,394,998 in view of Scott et al, US 20100191251 A1 herein “Scott”.
Re. claim 1, Wallace discloses an end effector 58 (Fig. 1-14) of a surgical tool, the end effector 58 comprising: 
a housing 52 (Fig. 5-7); 
a jaw support shaft (pivot pin of pivotal connection 60, Fig. 5-7, Col. 8, lin. 50-65) mounted to the housing and defining a pivot axis (axis through 60, see Figs. 5-9, col.8, lin. 20-40); 
jaw members (58.1 and 58.2) supported on the jaw support shaft (pivot pin of pivotal connection 60) and being pivotable about the pivot axis (col. 8, lines 40-50), each of the jaw members defining a support shaft slot therethrough (58.7, Fig. 9) and including a jaw pin (58.18, Fig. 9) extending in opposite directions relative to a respective one of the jaw members (Fig. 9), each of the jaw members defining a jaw pin slot (58.15, Fig. 14) positioned to receive an opposing one of the jaw pins of the jaw members (col. 14, lines 12-25); and 
cam pulleys (58.5; 58.5, Figs. 5-7, col. 9, lines 40-65) coupled to the jaw support shaft (pivot pin of pivotal connection 60) and the jaw members (58.1 and 58.2), the cam pulleys (58.5; 58.5) being rotatable about the pivot axis to pivot the jaw members about the jaw support shaft (see col. 9, lines 25-65). But Wallace is silent about a pulley pin on each of the jaw members that couples the pulley to the jaw members.  
However, Scott discloses a similar end effector (Figs. 8A-9B) for use with a robotic surgical device and using cables coupled to a motor ([0022]), where the end effector has jaw members (501A, B and 601A, B) and each jaw member has a pulley pin (522A, B) that couples a cam pulley to each of the jaw members (510A, B, see Figs. 8A-B, [0062]-[0064]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the coupling of the cam pulleys in Wallace with a pin as taught by Scott in order to provide the advantage of increasing the modularity of the system and therefore increasing the flexibility and range of motion of the wrist mechanism, and since pin/slot system is a known alternative coupling or attachment mechanism and therefore would lead to predictable results (Scott, [0062]).
Re. claim 2, Wallace further discloses wherein the jaw pin slot is curvate (58.15, see Figs. 9 and 14).
Re. claim 3, Wallace further discloses wherein the support shaft slot of each of the jaw members is curvate (58.17, see Figs. 9 and 14).
Re. claim 4, the combination of Wallace and Scott further discloses wherein each of the cam pulleys includes a pulley pin slot (Scott, 922A, B slots in 510A-B, Fig. 9A), the pulley pin slot positioned to receive the pulley pin of a respective one of the jaw members ([0064]).
Re. claim 5, Wallace further discloses wherein at least one cable is secured to the cam pulleys (C1-C4, col. 9, lines 25-40), the at least one cable being movable to rotate at least one of the cam pulleys to pivot at least one of the jaw members about the pivot axis (col. 9, lines 25-65).
Re. claim 6, Wallace further discloses wherein at least one first cable is coupled to a first one of the cam pulleys and at least one second cable is coupled to a second one of the cam pulleys (C1-C4, col. 9, lines 25-55), the first one of the cam pulleys and the second one of the cam pulleys being coupled to at least one motor so that actuation of the at least one motor effectuates at least one of: (1) an articulating movement or (2) a pivoting movement of the jaw members (see col. 9, lines 20-65; col. 4, lin. 20-28; col. 11, lin. 35-40).
Re. claim 7, Wallace further discloses wherein the pivot axis 60 is transverse to a longitudinal axis defined by the housing (see Figs. 5-7, col. 8, lines 20-40).
Re. claim 8, Wallace discloses an end effector 58 (Fig. 1-14) of a surgical tool, the end effector 58 comprising: 
a housing 52 (Fig. 5-7); 
a jaw support shaft (pivot pin of pivotal connection 60, Fig. 5-7, Col. 8, lin. 50-65) secured to the housing and defining a pivot axis (axis through 60, see Figs. 5-9, col.8, lin. 20-40); 
a pair of jaw members (58.1 and 58.2) supported on the jaw support shaft (pivot pin of pivotal connection 60) and being pivotable about the pivot axis (col. 8, lines 40-50), each of the pair of jaw members defining a support shaft slot therethrough (58.7, Fig. 9) and including a jaw pin (58.18, Fig. 9) extending in opposite directions relative to a respective one of the pair of jaw members (Fig. 9), each of the pair of jaw members defining a jaw pin slot (58.15, Fig. 14) positioned to receive an opposing one of the jaw pins of the pair of jaw members (col. 14, lines 12-25); and 
a pair of cam pulleys (58.5; 58.5, Figs. 5-7, col. 9, lines 40-65) secured to the jaw support shaft (pivot pin of pivotal connection 60) and the pair of jaw members (58.1 and 58.2), the pair of cam pulleys (58.5; 58.5) being rotatable about the pivot axis to effectuate at least one of: (1) an articulating movement or (2) a pivoting movement of the pair of jaw members about the jaw support shaft (see col. 9, lines 25-65). But Wallace is silent about a pulley pin on each of the pair of jaw members that couples the pulley to the jaw members.  
However, Scott discloses a similar end effector (Figs. 8A-9B) for use with a robotic surgical device and using cables coupled to a motor ([0022]), where the end effector has a pair of jaw members (501A, B and 601A, B) and each jaw member has a pulley pin (522A, B) that couples a cam pulley to each of the jaw members (510A, B, see Figs. 8A-B, [0062]-[0064]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the coupling of the cam pulleys in Wallace with a pin as taught by Scott in order to provide the advantage of increasing the modularity of the system and (Scott, [0062]).
Re. claim 9, Wallace further discloses wherein the jaw pin slot is curvate (58.15, see Figs. 9 and 14).
Re. claim 10, Wallace further discloses wherein the support shaft slot of each of the pair of jaw members is curvate (58.17, see Figs. 9 and 14).
Re. claim 11, the combination of Wallace and Scott further discloses wherein each of the pair of cam pulleys includes a pulley pin slot (Scott, 922A, B slots in 510A-B, Fig. 9A), the pulley pin slot positioned to receive the pulley pin of a respective one of the pair of jaw members ([0064]).
Re. claim 12, Wallace further discloses wherein at least one cable is secured to the pair of cam pulleys (C1-C4, col. 9, lines 25-40), the at least one cable being movable to rotate at least one of pair of the cam pulleys to pivot at least one of the pair of jaw members about the pivot axis (col. 9, lines 25-65).
Re. claim 13, Wallace further discloses wherein at least one cable includes at least one first cable that is coupled to a first one of the pair of cam pulleys and at least one second cable that is coupled to a second one of the pair of cam pulleys (C1-C4, col. 9, lines 25-55), the first one of the pair of cam pulleys and the second one of the pair of cam pulleys being coupled to at least one motor (see col. 9, lines 20-65; col. 4, lin. 20-28; col. 11, lin. 35-40).
Re. claim 14, Wallace further discloses wherein the pivot axis 60 is transverse to a longitudinal axis defined by the housing (see Figs. 5-7, col. 8, lines 20-40).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN N VO whose telephone number is (571)272-1841. The examiner can normally be reached Monday-Thursday 7:30 am-4:30 pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

UYEN N. VO
Examiner
Art Unit 3771


/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771